IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41421
                        Conference Calendar



ROY PERKINS,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA; JANET RENO,
U.S. Attorney General;
JONATHAN DOBRE, Warden,

                                         Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:99-CV-435
                       --------------------
                           June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Roy Perkins, Jr., # 25970-077, appeals the district court’s

dismissal of his 28 U.S.C. § 2241 habeas corpus petition.   After

having been denied 28 U.S.C. § 2255 relief and having been denied

permission to file a successive § 2255 motion, Perkins once again

sought to challenge the factual basis of his guilty plea to

carrying a firearm during and in relation to a drug-trafficking

crime, 18 U.S.C. § 924(c)(1)-(2).   The district court held that



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41421
                                 -2-

§ 2241 was not available to Perkins because he had already

challenged his conviction under the “carry” prong in a prior

§ 2255 motion.

     Perkins argues that § 2255 is an inadequate and ineffective

remedy and that he should be allowed to bring his claim in a

§ 2241 habeas petition.   In Hooker v. Sivley, 187 F.3d 680, 682

(5th Cir. 1999), this court recognized that other circuits have

allowed prisoners to use the “savings clause” of § 2255 to raise

a Bailey** claim in a § 2241 petition to circumvent the

successive requirements of the AEDPA.      See In Re: Davenport, 147

F.3d 605, 611-12 (7th Cir. 1998); Triestman v. United States, 124

F.3d 361, 377-80 (2d Cir. 1997); In Re: Dorsainvil, 119 F.3d 245,

248-52 (3d Cir. 1997).

     Perkins’ case is distinguishable.     Perkins has had the

opportunity to raise his Bailey claim in a § 2255.     The district

court granted § 2255 relief to Perkins and entered an order of

acquittal as to the “use” prong of his conviction, but denied

relief as to the “carry” prong.   On appeal, this court held that

Bailey did not affect his claim under the “carry” prong, which

Perkins could have raised on direct appeal.     United States v.

Perkins, No. 96-11457 (5th Cir. Jan. 23, 1998) (unpublished).      In

Hooker and the cases cited therein, Bailey was decided after the

prisoners’ first § 2255 proceedings were completed, and they were

barred from bringing the claim in a successive § 2255 motion by

the AEDPA.   Perkins raised his Bailey claim in his first



     **
          Bailey v. United States, 516 U.S. 137 (1995).
                           No. 99-41421
                                -3-

§ 2255 motion.   He has not been deprived of the opportunity to

present his claims.

     The district court’s dismissal of Perkins’ § 2241 petition

is AFFIRMED.   Perkins is warned that any further attempts to

attack his conviction that do not meet the criteria for filing a

successive § 2255 motion will be sanctioned.